Judgment, Supreme Court, New York County (Herbert J. Adlerberg, J.), rendered September 11, 1990, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a prison term of from 6 years to life, unanimously affirmed.
Police officers, driving in an unmarked van on their way to perform a "buy and bust” operation, observed a man armed with a gun enter defendant’s vehicle, which had stopped for a red light directly behind the officers’ unmarked van. The officers permitted defendant’s vehicle to pass them, and followed it. They did not attempt to stop the vehicle, nor did they pursue the armed passenger when he left the vehicle. Instead, they followed defendant, approaching only after he had parked the car and was exiting the vehicle. The officers testified that as they approached to inquire, they observed bundles of glassine envelopes in plain view in a compartment on the driver’s open door.
*403The Mapp testimony of the police officers, including testimony that they were unable to summon back-up officers and feared for their safety, was not inherently incredible. Moreover, contrary to defendant’s assertions, the record does not indicate that defendant was absent during that part of the Mapp hearing conducted outside of the courthouse. Concur— Sullivan, J. P., Milonas, Rosenberger, Ellerin and Kassal, JJ.